DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

37. (Currently Amended) A somatosensory remote controller, comprising:
a motion sensor;
a controller; and
a first transmission module,
wherein the motion sensor and the first transmission module are electrically connected to the controller, 
the motion sensor is configured to obtain an initial state information of an initial position of a somatosensory remote controller body, and a movement information of the somatosensory remote controller body, and to transmit the initial state information and the movement information to the controller,
the controller is configured to obtain a flight instruction according to the initial state information and the movement information, and to send the flight instruction via the first transmission module, 
a somatosensory activation button, and the current position of the somatosensory remote controller body is designated as the initial position in response to the somatosensory activation button being pressed; and

calculate a real-time heading angle in a first direction from the somatosensory remote controller body toward the UAV based on the first latitude, the first longitude, the second latitude, and the second longitude;
obtain a real-time distance between the UAV and the somatosensory remote controller body based on the real-time heading angle of the UAV;
control the UAV to hover in case of the real-time distance is less than or equal to a dangerous distance; and
control the UAV to move back and forth along the first direction after setting the UAV to the head-less mode.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 26-44 of U.S. Application 16/067,557 filed on June 29, 2018 have been examined. 
Allowable Subject Matter
Claims 26, 32, and 37 are allowed over the prior art of record.
The closest prior art of record is Ye et al., US 20140008496 A1, Steele et al., US 20170185081 A1, and Liu et al., US 20160068267 A1, hereinafter referred to as Ye, Steele, and Liu, respectively.
The following is an examiner’s statement of reasons for allowance:

Ye discloses controlling a UAV using a remote control including somatosensory control based in part on a relative coordinate system. 

Steele discloses controlling a UAV using a remote control including head-less control. 

Liu discloses controlling a UAV using a remote control, wherein operation modes are selected in part based on a distance between the remote control and the UAV.


As to claims 26, 32, and 37, the closest prior art of record either taken individually or in combination with other prior art of record fails to teach or suggest: 

A method for somatosensory remote flight control, comprising:
obtaining an initial state information of a remote controller body using a motion sensor, and transmitting the initial state information to a controller;

obtaining a head-less flight instruction by the controller according to the initial state information and the movement information;
transmitting the head-less flight instruction via a first transmission module thereby controlling an unmanned aerial vehicle (UAV) according to the head-less flight instruction;
setting the UAV to the head-less mode by activating a head-less control key;
obtaining a first latitude and a first longitude of the remote controller body subsequent to the activation of the head-less control button;
obtaining a second latitude and a second longitude of the UAV subsequent to the activation of the head-less control button;
calculating a real-time heading angle in a first direction from the remote controller body toward the UAV based on the first latitude, the first longitude, the second latitude, and the second longitude;
obtaining a real-time distance between the UAV and the remote controller body based on the real-time heading angle of the UAV; 
controlling the UAV to hover in case of the real-time distance is less than or equal to a dangerous distance; and
controlling the UAV to move back and forth along the first direction after setting the UAV to the head-less mode.


activating head-less control of an unmanned aerial vehicle (UAV) via a somatosensory remote controller;
transmitting a head-less attitude control variable to the UAV by the somatosensory remote controller; and
in response to receiving the head-less attitude control variable, the UAV flying according to an orientation of the somatosensory remote controller, comprising
obtaining a first latitude and a first longitude of the somatosensory remote controller subsequent to the activation of head-less control;
obtaining a second latitude and a second longitude of the UAV subsequent to the activation of head-less control;
calculating a real-time heading angle in a first direction from the somatosensory remote controller toward the UAV based on the first latitude, the first longitude, the second latitude, and the second longitude;
obtaining a real-time distance between the UAV and the somatosensory remote controller based on the real-time heading angle of the UAV; and
controlling the UA V to hover in case of the real-time distance is less than or equal to a dangerous distance; and
controlling the UA V to move back and forth along the first direction after setting the UAV to the head-less mode.

A somatosensory remote controller, comprising:
a motion sensor;

a first transmission module,
wherein the motion sensor and the first transmission module are electrically connected to the controller, 
the motion sensor is configured to obtain an initial state information of an initial position of a somatosensory remote controller body, and a movement information of the somatosensory remote controller body, and to transmit the initial state information and the movement information to the controller,
the controller is configured to obtain a flight instruction according to the initial state information and the movement information, and to send the flight instruction via the first transmission module, a somatosensory activation button, and the current position of the somatosensory remote controller body is designated as the initial position in response to the somatosensory activation button being pressed; and
a head-less control key, configured to set UAV to the head-less mode, wherein a first latitude of the somatosensory remote controller body, a first longitude of the somatosensory remote controller body, a second latitude of the UAV, and a second longitude of the UAV are obtained after activating the head-less control key, and the controller is configured to:
calculate a real-time heading angle in a first direction from the somatosensory remote controller body toward the UAV based on the first latitude, the first longitude, the second latitude, and the second longitude;
obtain a real-time distance between the UAV and the somatosensory remote controller body based on the real-time heading angle of the UAV;

control the UAV to move back and forth along the first direction after setting the UAV to the head-less mode.

Claims 27-31, and 45-46 depend from claim 26, claims 33-36 depend from claim 32, and claims 38, and 40-44 depend from claim 37, and are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668